DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 11-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 January 2021.
Please note that Applicant’s reply withdraws claims 11-24; however, a review of the disclosure shows that claims 4, 25, and 26 do not correspond to the elected species.  Figures 1A-1I and 2 do not support an outer layer extending to… the article of clothing as required by claim 4.  There is no article of clothing shown in figs 1A-1 I and 2 and so claim 4 does not read on the embodiment shown in those figures.  Similarly, figs 1A-1I and 2 do not support an article of clothing comprising the waistband, and particularly the article of clothing that is trousers, pants, tights, leggings, shorts, skirts, skorts, breeches, and underwear as required by claims 25 and 26.  There is no article of clothing or trousers, pants, tights, leggings, shorts, skirts, skorts, breeches, and underwear shown in figs 1A-1 I and 2 and so claims 25 and 26 do not read on the embodiment shown in those figures.  Therefore, claims 4, 25, and 26 are withdrawn by examiner for being drawn to a nonelected species.
Species 1 (figs 1A-1I and 2; it is noted that Applicant’s reply states, “Figures 1A-1L and 2;” however, there is no figure “1L” and this is understood to be –1I--), corresponding to claims 1-3 and 5-10 in the reply filed on 13 January 2021 is acknowledged.  The traversal is on the ground(s) that each embodiment flows from a common inventive concept and search and examination will not place an undue burden on the Examiner.  This is not found persuasive because the structures that are exclusive to each species require separate searches such as different classes/ subclasses or employing different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 3,078,469) in view of Demarest et al. (US 20100275344 A1).

As to claim 1, Lynam discloses a waistband of an article of clothing (elastic bands for garments, title), comprising: an inner fabric layer (as shown in figs 2 and 6-8, one of the two sides of 11 which is fabric as disclosed in col 2 line 25-35, or one of 11 and 17 as shown in fig 9, or one of 11 and 19 as shown in fig 10); an outer fabric layer integrally formed or coupled with the inner fabric layer (as shown in figs 2 and 6-8, the other one of the two sides of 11 which is fabric as disclosed in col 2 line 25-35, or the other one of 11 and 17 as shown in fig 9, or the other one of 11 and 19 as shown in fig 10); a mesh layer disposed between the inner and outer fabric layers (elastic ribbon 10, see the modification below regarding the limitation “mesh”); and a first adhesive layer and a second adhesive layer disposed between the mesh layer and the inner fabric layer (two of adhesive stripes 13, two of adhesive dots 14, or two of adhesive dashes 15), the first adhesive layer and the second adhesive layer collectively configured to couple the mesh layer with the inner fabric layer and to enhance elastic strength of the waistband (capable of coupling and intended to couple, see col 2 line 40-45), wherein the first adhesive layer is disposed at an upper region of the waistband (figs 1, 3, 4, and 
Lynam does not disclose the layer disposed between the inner and outer fabric layers is mesh.
Lynam discloses the layer is elastic (col 2 line 25).
Demarest teaches a similar waistband (resilient band for article of apparel, title) including a mesh layer (16, pp 0026) disposed between the inner and outer fabric layers (52 and 54).  Like Lynam’s layer, Demarest’s mesh layer is elastic (pp 0026).  One of ordinary skill would expect that one elastic layer could be exchanged for another elastic layer without departing from the scope of the waistband.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Lynam’s elastic ribbon as mesh, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Lynam’s elastic ribbon as mesh, for the purpose of 
Lynam does not disclose (iv) the upper region of the waistband has an elastic modulus greater than that of the middle region of the waistband; and (v) the middle region of the waistband has an elastic modulus greater than that of the lower region of the waistband.
It is noted that Lynam discloses two embodiments in figs 7 and 8 where the elastic 10 does extend to the lower region of the waistband, and one of ordinary skill would expect the lower region in those embodiments to have a lower elastic modulus than regions.  Therefore, areas of varying elastic moduli is within the scope of the Lynam waistband, and greater elastic moduli in upper regions than lower regions is within the scope of the Lynam waistband.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the upper region of the waistband has an elastic modulus greater than that of the middle region of the waistband; and the middle region of the waistband has an elastic modulus greater than that of the lower region of the waistband, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the upper region of the waistband has an elastic modulus greater than that of the middle region of the waistband; and the middle region of the waistband has an elastic modulus greater than that of the lower region of 

    PNG
    media_image1.png
    380
    456
    media_image1.png
    Greyscale


As to claim 3, Lynam as modified discloses the waistband of claim 1, wherein when worn, the inner fabric layer faces toward a wearer's body and the outer fabric layer faces away from the wearer's body (capable of facing).  

As to claim 5, Lynam discloses the waistband of claim 1, wherein the inner fabric layer comprises a first fabric and a first portion of a second fabric (11a and 11b as shown in fig 2); and the outer fabric layer comprises a second portion of the second fabric (11 as shown in fig 2), wherein the first fabric comprises a first portion having a first edge (fig 2), the first portion of the second fabric is folded with respect to the second portion of the second fabric (fig 2), and the first portion of the second fabric 

As to claim 6, Lynam as modified discloses the waistband of claim 5, wherein at least one of the first and second adhesive layers is overlaid over the stitch-free seam to reinforce the stitch-free seam (figs 1-7, 9, and 10).  

As to claim 7, Lynam as modified discloses the waistband of claim 5, wherein the stitch-free seam is an ultrasonic bonded line seam (The recitation “ultrasonic” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).  

As to claim 8, Lynam as modified discloses the waistband of claim 5, wherein the first fabric and the second fabric are made of a same material (same material shown in figs 1-8) or of different materials.  

Claims 9, 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 3,078,469) in view of Demarest et al. (US 20100275344 A1) as applied to claim 5 above, and further in view of D’Ambrosio (US 4549317 A).

As to claim 9, Lynam as modified does not disclose the waistband of claim 5, wherein at least one of the first and second fabrics comprises a synthetic fabric.
D’Ambrosio teaches a similar waistband (waistband, title) including at least one of the first and second fabrics comprises a synthetic fabric (inner waistband portion comprises spandex, col 1 line 65-68).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a synthetic fabric, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a synthetic fabric, such as spandex, for maintaining the relative positions of the garment (D’Ambrosio col 2 line 1-10).

As to claim 10, Lynam as modified discloses the waistband of claim 5, wherein the first fabric and the second fabric are independently selected from the group consisting of polyester, spandex (D’Ambrosio col 1 line 65-68), rayon, nylon, and acrylic.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 3,868,729, hereinafter, Lynam‘729) in view of Demarest et al. (US 20100275344 A1).


Lynam’729 does not disclose the layer disposed between the inner and outer fabric layers is mesh.
Lynam’729 discloses the layer is elastic (col 2 line 45-55).
Demarest teaches a similar waistband (resilient band for article of apparel, title) including a mesh layer (16, pp 0026) disposed between the inner and outer fabric layers (52 and 54).  Like Lynam’729’s layer, Demarest’s mesh layer is elastic (pp 0026).  One of ordinary skill would expect that one elastic layer could be exchanged for another elastic layer without departing from the scope of the waistband.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Lynam’729’s elastic ribbon as mesh, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Lynam’729’s elastic ribbon as mesh, for the purpose of providing a thin, sturdy, breathable, flexible fabric that is stretchable in all directions but also readily seeks to return to a neutral, unstretched position (Demarest pp 0025), which would be desirable in a waistband for wearer comfort and ease of movement.
Lynam’729 does not disclose (iv) the upper region of the waistband has an elastic modulus greater than that of the middle region of the waistband; and (v) the middle region of the waistband has an elastic modulus greater than that of the lower region of the waistband.

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the upper region of the waistband has an elastic modulus greater than that of the middle region of the waistband; and the middle region of the waistband has an elastic modulus greater than that of the lower region of the waistband, for the purpose of providing the desired shaping, comfort, and/ or ability to hold the garment on the wearer’s body.

    PNG
    media_image2.png
    614
    628
    media_image2.png
    Greyscale


As to claim 2, Lynam’729 discloses the waistband of claim 1, wherein the first adhesive layer is disposed between the inner fabric layer and the second adhesive layer (the adhesive layer between 4 and 1 is disposed between inner fabric layer 11 and second adhesive layer between 1 and 5), or is disposed between the second adhesive layer and the mesh layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Similar waistbands are cited on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732